Name: 91/411/EEC: Commission Decision of 22 July 1991 MODIFYING Decision 91/100/EEC of 15 Frebruary 1991 approving the German programme of agricultural income aid for farmers in general in Baden -Wuerttemberg
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  international security; NA;  farming systems;  Europe
 Date Published: 1991-08-17

 Avis juridique important|31991D041191/411/EEC: Commission Decision of 22 July 1991 MODIFYING Decision 91/100/EEC of 15 Frebruary 1991 approving the German programme of agricultural income aid for farmers in general in Baden -Wuerttemberg Official Journal L 228 , 17/08/1991 P. 0069 - 0069COMMISSION DECISION of 22 July 1991 modifying Decision 91/100/EEC of 15 February 1991 approving the German programme of agricultural income aid for farmers in general in Baden-WÃ ¼rttemberg (91/411/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 768/89 of 21 March 1989 establishing a system of transitional aids to agricultural income (1) and in particular Article 7 (3) thereof, Having regard to Commission Regulation (EEC) No 3813/89 of 19 December 1989 laying down detailed rules for the application of the system of transitional aids to agricultural income (2), as amended by Regulation (EEC) No 1110/91 (3), and in particular Article 10 (4) thereof; Whereas on 10 April 1991 Germany notified the Commission that the maximum amounts that may be charged annually to the Community budget as a result of Commission Decision 91/100/EEC (4) would, for technical reasons, each be postponed by one year in relation to the timing envisaged when that Decision was taken ; whereas due account must be taken of this new situation; Whereas on 18 July 1991 the Management Committee for Agricultural income Aids and the EAGGF Committee were consulted on the maximum amounts that may be charged annually to the Community budget as a result of adopting this Decision, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Commission Decision 91/100/EEC is hereby replaced by the following: "The maximum amounts that may be charged annually to the Community budget as a result of this Decision shall be as follows: >PIC FILE= "T0049799"> Article 2 This Decision is addressed to all the Member States. Done at Brussels, 22 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 29.3.1989, p. 8. (2) OJ No L 371, 20.12.1989, p. 17. (3) OJ No L 110, 1.5.1991, p. 72. (4) OJ No L 52, 27.2.1991, p. 48.